                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE


UNITED MEDICAL, LLC,

                      Plaintiff,

                v.
                                                        No. 20-1442-SB
AETNA LIFE INSURANCE CO.,

                      Defendant.


Adam L. Balick, Melony Anderson, BALICK & BALICK, LLC, Wilmington, Delaware.

                                                              Counsel for Plaintiff.

Jonathan M. Stemerman, ELLIOTT GREENLEAF, P.C., Wilmington, Delaware;
Stewart J. Greenleaf, Jr., ELLIOTT GREENLEAF, P.C., Blue Bell, Pennsylvania.

                                                            Counsel for Defendant.




                                   MEMORANDUM OPINION




July 12, 2021
BIBAS, Circuit Judge, sitting by designation.

   If you are trying to sell someone a service, but the negotiations are not going well,

you cannot just provide the service anyway and demand money. Because United Med-

ical is trying to do that here, its claim for unjust enrichment fails.

   United is a group of healthcare providers. Its goal is to keep healthcare costs down.

For example, it steers patients away from redundant treatments and urges them to

get preventive care. Thanks to these efforts, the patients and their insurers save

money. First Am. Compl., D.I. 7, ¶¶ 3, 5–6.

   United wanted to capture some of those savings. So it tried to work out a deal with

Aetna, under which the insurer would pay United to keep down costs. Id. ¶ 20. But

its negotiations with Aetna fell through. Still, United decided to run its cost-saving

programs anyway. Id. ¶¶ 20–22. It then sued Aetna for the money it has hoped to get

in the negotiations, claiming unjust enrichment. Aetna has moved to dismiss.

   I will grant the motion. Perhaps Aetna has been enriched by United’s efforts. But

to win, United must prove that the enrichment was unjust. Metcap Sec. LLC v. Pearl

Senior Care, Inc., 2009 WL 513756, at *5 (Del. Ch. 2009). So far, it does not even

plausibly allege that. See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555–56 (2007).

   If “a person has officiously conferred a benefit upon another, the other is enriched

but is not considered to be unjustly enriched.” Metcap, 2009 WL 513756, at *9 (quot-

ing Restatement (First) of Restitution § 2 cmt. a). Thus, a plaintiff cannot get restitu-

tion if he gives someone a benefit hoping to charge for it later. See, e.g., Grunstein v.

Silva, 2014 WL 4473641, at *35–36 (Del. Ch. 2014) (holding that when a businessman


                                              2
helped with a deal because he hoped to form a partnership, he could not sue for unjust

enrichment when the partnership fell through). That is what happened here. Alt-

hough the companies “had not completed their negotiations,” United “gambled that

[they] would be able to do so.” Id. at *35. “That [United] was ultimately unsuccessful[ ]

does not mean that [Aetna] was unjustly enriched.” Id. at *35–36.

   True, United claims that Aetna made “promises” that tricked it into offering some

cost-saving programs. First Am. Compl. ¶ 12. But I cannot credit this conclusory al-

legation unless United backs it up with plausible facts. Twombly, 550 U.S. at 555–

56. United’s allegations instead refute that Aetna made any promises. As United ex-

plains, Aetna said only “that it was moving toward an agreement to compensate

[United].” First. Am. Compl. ¶ 12 (emphasis added). For example, Aetna asked United

for information to calculate a price, but never offered a price. Id. ¶ 14. Ultimately, the

parties “never made any substantive progress towards a[n] … agreement,” and Aetna

ended the talks. Id. ¶¶ 17, 19.

   Perhaps Aetna made some other, more concrete promise to pay. But United has

not yet mentioned one. For now, all it has alleged is an “agreement to agree.” That is

not enough. Heritage Homes of De La Warr, Inc. v. Alexander, 2005 WL 2173992, at

*3 (Del. Ch. 2005).

   United has thus failed to plausibly plead that Aetna acted unjustly. So I will dis-

miss its claim without prejudice.




                                              3
